Opinion,
Mb. Chief Justice Paxson:
. The facts of this case, as we gather them from the paper books, are substantially as follows:
William Bittinger resided in Adams county, Pennsylvania, and died there March 3, 1888, testate. He left a widow, but no children. His will was made October 6,1886, and probated by the register of wills of Adams county, March 9, 1888. He died seised of a farm and mill property, situated in Frederick county, Maryland, which by his will, he devised to the corporation of “ The Trustees of Pennsylvania College of Gettysburg, in the county of Adams.” The college accepted the devise. The commonwealth of Pennsylvania caused an appraisement to be made of this real estate for taxation, under the provisions of the act of assembly of May 6,1887, entitled, “ An act to provide for the better collection of collateral inheritance -taxes: ” P. L. 79. It was valued at $15,000, from which the appraiser deducted $5,000, as the value of the widow’s dower. From this appraisement the college appealed to the Orphans’ Court, which court sustained the appeal. The commonwealth then appealed to this court, and assigned as ■ error the ruling of the Orphans’ Court.
It was contended by the appellee, upon the argument at bar, that the act of 1887 is unconstitutional in this, that the title of said act does not clearly indicate its subject matter. The title is as follows : “An act to provide for the better collection of collateral inheritance taxes.” The title of an act of assembly *344is now deemed a part of the act. This has been the law since the amendments to the constitution of 1864: Penna. R. Co. v. Riblet, 66 Pa. 164; Eby’s App., 70 Pa. 311. If the title of an act does not clearly indicate its subject matter it is unconstitutional: Dorsey’s App., 72 Pa. 192; Craig v. First P. Church, 88 Pa. 42; Dewhurst v, Allegheny, 95 Pa. 437; Beckert v. Allegheny, 85 Pa. 191; Phoenixville Bor. Road, 109 Pa. 44; Sewickley Borough v. Sholes, 118 Pa. 165. The title of the act of 1887 refers solely to the collection of collateral inheritance taxes. This presupposes that an estate had previously been made subject to such tax, whereas it was contended that said act imposed a tax upon property not theretofore subject thereto. The act of 1826, P. L. 146, the first upon this subject, imposed a collateral inheritance tax upon “all estates, real, personal, and mixed, of every kind whatsoever, passing from any person .who may die seised or possessed of such estate, being within this commonwealth, either by will or under the intestate laws thereof, or any part of such estate or estates, or interest therein,” etc. None of the supplements to the act of 1826, or subsequent legislation upon this subject, attempted to bring real estate situate-outside of the state within the operation of the collateral inheritance laws, until the passage of the act of 1887, the first section of which enacts, “ that all estates, real, personal and mixed, of every kind whatsoever, situated within this state, whether the person or persons dying seised thereof be domiciled within or out of this state, and all such estates situated in another state, territory, or country, when the person or persons dying seised thereof shall have their domicile within this commonwealth, passing from any person who may die seised or possessed of such estates, either by will, or under the intestate laws of this state, or any part of such estate or estates, or interest therein, transferred by deed, grant, bargain, or sale, made or intended to take effect,” etc., shall be subject to a tax, etc.
The collateral inheritance tax imposed by the act of 1887, upon real estate, is a tax upon the property itself. This clearly' appears from the second proviso in the third section of the act, which is as follows: “ And provided further, That the tax on real estate shall remain a lien on the real estate on which the same is chargeable until paid.” It has not been made to ap*345pear how the state of Pennsylvania can impose a tax upon real estate situate in Maryland; and not only impose a tax upon it, but also charge it with a lien for such unpaid tax. While it is conceded that the powers of the state for taxing purposes are very great, they are necessarily limited to either property or persons within her borders. All property of the citizen within the state may be taxed, and all such property outside the state as is drawn to or follows in law the person or domicile of the owner, such as bonds and mortgages, moneys at interest, etc., no matter where situate. But real estate is not drawn to the person or domicile of the owner, for taxation or any other purpose, and hence cannot be taxed outside of the jurisdiction where it is situate. The taxation of property involves the reciprocal duty of protection on the part of the state levying such tax. This real estate, as before said, is situate in the state of Maryland, and is subject to taxation by the laws of that state. If it had been devised to a citizen of Maryland, it could not have been seriously contended that the act of 1887 could have been enforced against him. Does it make any difference that the devisee is a Pennsylvania corporation? We think not. It may be that the state might impose a succession tax upon every citizen of the state who succeeds to either real or personal estate, from whatever source received. This is not such tax, however: Commonwealth v. Smith, 5 Pa. 142. It is a direct tax upon the thing devised in the hands of the devisee, a tax which the state is powerless to enforce. The executor cannot, as in the case of the legacy, deduct it from the legacy. He has nothing to do with it, and the state itself cannot exercise extra-territorial taxing power as to real estate, and carry into another state, and enforce there, its remedies for the collection of taxes. Without further discussion, we are of opinion that this act of 1887, so far as it imposes a collateral inheritance tax upon real estate situate in Maryland, transcends the power of the state and cannot be enforced. The constitutional question raised by its title is, therefore, unimportant.
The decree is affirmed, and the appeal dismissed at the costs of the appellant.